                              UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS



IN RE: STRYKER LFIT V40 FEMORAL HEAD                    ♦
PRODUCTS LIABILITY LITIGATION                          *
                                                               MDLNo. 17-md-2768-IT


This Document Relates To:


PAUL G. JOYNT and LORIJOYNT,
     Plaintiffs,                                               Case No. 19-cv-10319


                       V.



HOWMEDICA OSTEONICS CORP.,
        Defendant.



                            Order Terminating Civil Action 19-cv-10319


                                            May 28, 2019

TALWANI, D.J.

        Plaintiffs Paul G. Joynt and Lori Joynt, through counsel, have dismissed their complaint

with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(l)(A)(ii). Accordingly, their

civil action (Case No. 19-cv-10319) is terminated. The clerk shall transmit a copy of this order to

the Clerk of the Judicial Panel on Multidistrict Litigation to alert the Clerk that this action,

originally filed in this District, has now been terminated.

        IT IS SO ORDERED.



                                                       United States District Judge
